 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 1, 2017 by and among BioHiTech Global, Inc., a Delaware
corporation (the “Company”), and Entsorgafin S.P.A., a joint stock company duly
incorporated and validly existing under the Laws of Italy (the “Seller”).

 

This Agreement is being entered into pursuant to the Technology License
Agreement dated as of the date hereof among the Company, E.N.A. Renewables, LLC,
a subsidiary of the Company, and the Seller (the “License Agreement”).
Capitalized terms not otherwise defined herein, shall have the meaning set forth
in the License Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1.Registration Rights.

 

(a)                Right to Piggyback. Whenever the Company proposes to register
any of its equity securities under the Securities Act of 1933, as amended (the
“Securities Act”) (excluding registrations of Form S-4 and S-8) (a “Piggyback
Registration”), whether or not for sale for its own account, the Company will
give prompt written notice to the Seller prior to the filing of the registration
statement or offering statement of its intention to effect such a registration
or offering and, subject to Sections 1(b), 1(c) or 1(f) below, will include in
such registration or offer all shares of Stock Consideration (the “Seller
Registrable Securities”) with respect to which the Company has received written
request or requests for inclusion therein, within 10 business days after the
receipt by the Seller of the Company’s notice.

 

(b)                Priority on Primary Registrations/Offerings. If a Piggyback
Registration is a primary registration or offering on behalf of the Company, and
the managing underwriters or selling agents advise the Company and the Seller
that, in their opinion, the number of securities requested to be included in
such registration or offering exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing, distribution method or probability of success of such offering, then the
Company will include in such registration or offering (i) first, the securities
that the Company proposes to sell; (ii) second all the Seller Registrable
Securities requested to be included in such registration which in the opinion of
such underwriters or selling agents can be sold without adverse effect, , and
(iii) third, other securities requested to be included in such registration
which in the opinion of such underwriters or selling agents can be sold without
adverse effect, pro rata among the holders of such securities on the basis of
the number of such securities owned by each such holder. It remains agreed and
understood among the parties that, in accordance with the provision (b)(i) set
forth above, the Company shall use its best efforts to include the Seller
Registrable Securities requested to be included in such registration together
with the securities that the Company proposes to sell.

 

(c)                Priority on Secondary Registrations/Offerings. If a Piggyback
Registration is a secondary registration or offering on behalf of holders of the
Company’s securities, and the managing underwriters or selling agents advise the
Company and the Seller that, in their opinion, the number of securities
requested to be included in such registration or offering exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing, distribution method or
probability of success of such registration or offering, the Company will
include in such registration or offering the securities requested to be included
therein by the holders requesting such registration or offering and the Seller
Registrable Securities requested to be included in such registration or offering
pro rata among the holders and the Seller on the basis of the number of
securities requested to be sold. It remains agreed and understood among the
parties that, in accordance with the provision (c)(i) set forth above, the
Company shall use its best efforts to include the Seller Registrable Securities
requested to be included in such registration together with the securities that
the holders of the Company’s securities propose to sell.

 



1

 

 

(d)                Demand Registration. (d.1) At any time after the Trigger Date
(as defined below), the Seller may send the Company a written request to effect
the registration (the “Demand Notice”) under the Securities Act of, all or any
portion of, the Seller Registrable Securities (the “Demand Registration”). The
Company, following the receipt by the Seller of the Demand Registration, shall
use its commercially reasonable efforts to effect, as expeditiously as possible,
the registration of the Seller Registrable Securities under the Securities Act.
(d.2) Once a Demand Registration is declared effective by the Securities and
Exchange Commission, the Company shall maintain its effectiveness for at least
one hundred twenty (120) days (or such shorter period as will terminate when all
Seller Registrable Securities covered by such Demand Registration have been sold
or withdrawn). Notwithstanding anything contained herein, in the event that the
Securities and Exchange Commission or applicable federal securities laws and
regulations prohibit the Company from including all of the Seller Registrable
Securities requested by the Seller to be registered pursuant to this Section 1
then the Company shall be obligated to include in such Demand Registration only
such limited portion of the Seller Registrable Securities as is permitted by the
Securities and Exchange Commission or such federal securities laws and
regulations. (d.3) The Seller may withdraw its Seller Registrable Securities
from a Demand Registration at any time. In such case, the Company shall cease
all efforts to secure registration.

 

(e)                Deferral and Suspension of the Demand Registration. At any
time after receiving a Demand Notice or after any Demand Registration has become
effective, the Company may, upon giving prompt written notice of such action to
the Seller, defer the filing of or suspend the use of any such Demand
Registration if, in the good faith judgment of the Company, the filing or use of
a registration statement covering the Seller Registrable Securities would be
materially detrimental to the Company or its shareholders at such time and the
Company concludes, as a result, that it is in the best interests of the Company
or its shareholders to defer the filing or suspend the use of such Demand
Registration at such time. The Company shall have the right to defer the filing
of or suspend such Demand Registration for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Seller of such deferral
or suspension. In the case of a deferred Demand Registration, the Company shall
provide prompt written notice to the Seller of (i) the Company’s decision to
file or seek effectiveness of the Demand Registration following such deferral
and (ii) the effectiveness of such Demand Registration.

 

(f)                 Selection of Underwriters or Selling Agents. The selection
of the investment banker(s) and/or manager(s) to act as underwriter(s) or
selling agent(s) for any applicable registration or offering shall be made by
the Company, in its absolute discretion. The relevant expenses shall be borne
solely by the Company.

 

(g)                Withdrawal by Company. If, at any time after giving notice of
its intention to register or offer any of its securities as set forth in Section
1(a) and before the effective date of such registration statement or offering
statement filed in connection with such registration or offering, the Company
shall determine, in case an event adversely affecting the marketability of the
securities occurs, not to register or offer such securities, the Company shall
give written notice of such determination to the Seller and shall promptly
return any materials provided by the Seller to the Company in connection with
such registration or offering.

 



2

 

 

2.             Registration/Offering Procedures. The Company will use
commercially reasonable efforts to effect the registration or offer and the sale
of such Seller Registrable Securities in accordance with the requirements of
Section 1 hereto and, pursuant thereto, the Company will, as expeditiously as
possible, whenever a registration statement or offering statement is required to
be filed:

 

(a)                prepare and file with the Securities and Exchange Commission
a registration statement or offering statement with respect to such Seller
Registrable Securities and thereafter use commercially reasonable efforts to
cause such registration statement or offering statement to become effective or
qualified (provided that, upon request, within a reasonable period of time prior
to filing any registration statement, prospectus, offering statement, or any
amendments or supplements thereto, the Company will furnish Seller’s counsel
copies of all such documents proposed to be filed, which documents will be
subject to review of such counsel);

 

(b)                prepare and file with the Securities and Exchange Commission
such amendments and supplements or take such other action to such registration
statement and the prospectus or offering statement and used in connection
therewith as may be necessary to keep such registration statement effective or
offering statement qualified for such period as will terminate when all of the
securities covered by such registration statement or offering statement during
such period have been disposed of in accordance with the intended methods of
disposition by the Seller set forth in such registration statement or offering
statement (but, in any event, not before the expiration of any longer period
required under the Securities Act, or such longer period as in the opinion of
counsel for the underwriters or selling agents a prospectus or offering circular
is required by law to be delivered in connection with sales of Registrable
Securities by an underwriter, selling agent or dealer), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement or offering statement until
such time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the Seller set forth in such registration
statement or offering statement;

 

(c)                furnish to the Seller such number of copies of such
registration statement or offering statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), and such other documents as the Seller may reasonably
request in order to facilitate the disposition of the Seller Registrable
Securities owned by the Seller;

 

(d)                use commercially reasonable efforts to register or qualify
such Seller Registrable Securities under such other securities or blue sky laws
of such jurisdictions as the Seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable the
Seller to consummate the disposition in such jurisdictions of the Seller
Registrable Securities (provided that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction);

 

(e)                notify the Seller, at any time when a prospectus or offering
statement relating to any Seller Registrable Securities is required to be
delivered under the Securities Act, upon discovery that, or upon the discovery
of the happening of any event as a result of which, the prospectus included in
such registration statement or offering statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, at the request of the Seller, the Company will prepare and furnish to the
Seller a reasonable number of copies of a supplement or amendment to such
prospectus or offering statement so that, as thereafter delivered to the Seller
of such Seller Registrable Securities, such prospectus or offering statement
will not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made; provided, however, that at any time,
upon written notice to the Seller and until the Seller receive copies of the
supplemented or amended prospectus or offering statement, such period not to
exceed 60 day (the “Suspension Period”), the Company may suspend the use or
effectiveness of any registration statement or offering statement (and the
Seller hereby agree not to offer or sell any Seller Registrable Securities
pursuant to such registration statement or offering statement during the
Suspension Period) if the Company is aware that there is material non-public
information or events involving the Company, the failure of which to be
disclosed in the prospectus included in the registration statement or offering
statement could constitute a material misstatement or omission. In the event
that the Company shall exercise its right to delay or suspend the use or
effectiveness of a registration or offering hereunder, the applicable time
period during which the registration statement is to remain effective or
offering statement is to remain qualified shall be extended by a period of time
equal to the duration of the Suspension Period. The Company may extend the
Suspension Period for an additional consecutive 60 days period with the consent
of the Seller, which shall not be unreasonably withheld. If so directed by the
Company, the Seller shall (i) not offer to sell any Seller Registrable
Securities pursuant to the registration statement or offering statement during
the period in which the delay or suspension is in effect after receiving notice
of such delay or suspension and (ii) use commercially reasonable efforts to
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the Seller’ possession, of the prospectus or
offering statement relating to such Seller Registrable Securities current at the
time of receipt of such notice;

 



3

 

 

(f)                 use commercially reasonable efforts to cause all such Seller
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed;

 

(g)                use commercially reasonable efforts to provide a transfer
agent and registrar for all such Seller Registrable Securities not later than
the effective date of such registration statement;

 

(h)                enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Seller or
the underwriters or selling agents, if any, reasonably request in order to
expedite or facilitate the disposition of such Seller Registrable Securities
(including, without limitation, effecting a stock split, combination of shares,
recapitalization, or reorganization);

 

(i)                 make available for inspection by the a representative of the
Seller (the “Seller Representative”), any underwriter or selling agent
participating in any disposition pursuant to such registration statement or
offering statement, and one counsel retained by the Seller Representative or any
such underwriter or selling agent, all financial and other records, pertinent
corporate and business documents and properties of the Company as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company's officers, directors, employees, agents, representatives, and
independent accountants to supply all such information reasonably requested by
the Seller or any such underwriter or selling agent, attorney, accountant, or
agent in connection with such registration statement or offering statements;

 

(j)                 otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Securities and Exchange
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months,
beginning with the first day of the Company's first full calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(k)                to cause such Seller Registrable Securities covered by such
registration statement or offering statement to be registered with, qualified or
approved by such other governmental agencies or authorities as may be necessary
to enable the Sellers to consummate the disposition of such Seller Registrable
Securities;

 



4

 

 

(l)                 use commercially reasonable efforts to obtain an opinion
from the Company's outside counsel in customary form and covering such matters
of the type customarily covered by such opinions, which opinion shall be
addressed to the underwriters or selling agents and the Seller;

 

(m)              cooperate with the Seller and the managing underwriter or
selling agent, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing securities to be
sold under the registration statement or offered under the offering statement,
and enable such securities to be in such denominations and registered in such
names as the managing underwriter, or selling agent, if any, or the Seller may
request;

 

(n)                cooperate with the Seller and each underwriter or selling
agent participating in the disposition of such Seller Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA.

 

3.             Registration Expenses. All expenses incident to the filing of any
Piggyback Registration, Demand Registration and to the Company’s performance of
or compliance with this Agreement (all such expenses being herein called
“Registration Expenses”) shall be borne or paid by the Company, including,
without limitation, all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, printing expenses, messenger and
delivery expenses, fees and disbursements of custodians, fees and disbursements
of counsel for the Company, and all independent certified public accountants,
underwriters and other Persons retained by the Company, including, without
limitation, the Company's internal expenses (e.g., salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance,
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or, if none are so listed, on a securities exchange. The Company shall
not be responsible for any discounts, commissions, transfer taxes or other
similar fees incurred by the Seller in connection with the sale of the Seller
Registrable Securities.

 

4.             Indemnification.

 

(a)                The Company agrees to indemnify and hold harmless, to the
full extent permitted by law, the Seller and its officers, directors, members,
agents, and employees and each Person who controls the Seller (within the
meaning of the Securities Act) against any and all losses, claims, damages,
liabilities, joint or several, together with reasonable costs and expenses
(including reasonable attorney's fees), to which such indemnified party may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of, are based
upon, are caused by, or result from (i) any untrue or alleged untrue statement
of material fact contained (A) in any registration statement, offering
statement, prospectus, or preliminary prospectus or any amendment thereof or
supplement thereto, or (B) in any application or other document or communication
(in this Section 4 collectively called an “application”) executed by or on
behalf of the Company or based upon written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify any
securities covered by such registration statement under the “blue sky” or
securities laws thereof, or (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company will reimburse the Seller and each such
director, officer, member, agent and employee for any legal or any other
expenses incurred by them in connection with investigating or defending any such
loss, claim, liability, action, or proceeding; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof), or
expense arises out of, is based upon, is caused by, or results from an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, offering statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished to the Company by the Seller or other indemnified party
expressly for use therein or by any Seller’s failure to deliver a copy of the
registration statement, offering statement or prospectus or any amendments or
supplements thereto after the Company has furnished the Seller with a sufficient
number of copies of the same.

 



5

 

 

(b)                In connection with any registration statement or offering
statement in which the Seller is participating, it will furnish to the Company
in writing such information and affidavits as the Company reasonably requests
for use in connection with any such registration statement, offering statement
or prospectus and, to the full extent permitted by law, will indemnify and hold
harmless the Company and its directors, officers, members, agents, and employees
and each other Person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities, joint or
several, together with reasonable costs and expenses (including reasonable
attorney's fees), to which such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, are based upon, are caused by, or result from
information furnished in writing by the Seller expressly for use in any
registration statement, offering statement or prospectus relating to the Seller
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus, free-writing prospectus or application. Any Person
entitled to indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that the failure to give prompt notice shall not impair any Person's
right to indemnification hereunder to the extent such failure has not prejudiced
the indemnifying party), and (ii) unless in such indemnified party's reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(c)                The indemnifying party shall not, except with the approval of
each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each indemnified party of a release from all
liability in respect to such claim or litigation without any payment or
consideration provided by such indemnified party.

 

(d)                If the indemnification provided for in this Section 4 is
unavailable to, or is insufficient to hold harmless, an indemnified party under
the provisions above in respect to any losses, claims, damages, or liabilities
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, or liabilities in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and of the Seller and any other
sellers participating in the registration statement or offering statement on the
other hand in connection with the registration statement or offering statement
on the other in connection with the statement or omissions which resulted in
such losses, claims, damages, or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of the Seller and any other sellers participating in the registration statement
of offering statement on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged omission to state a material
fact relates to information supplied by or relating to the Company or whether it
relates to information supplied by or relating to the Seller or other sellers
participating in the registration statement or offering statement and the
parties' relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement or omission.

 



6

 

 

(e)                The Company and the Seller agree that it would not be just
and equitable if contribution pursuant to this Section 4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

(f)                 The indemnification and contribution by any such party
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director, employee or controlling Person of such indemnified party and
will survive the transfer of securities.

 

5.             Participation in Registrations/Offerings.

 

(a)                No Person may participate in any registration or offering
hereunder unless such Person (i) agrees to sell such Person's securities on the
basis provided in any underwriting or selling agency arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to the terms of any over-allotment or
“green shoe” option requested by the managing underwriter(s) or selling
agent(s); provided that the Seller will not be required to sell more than the
number of Seller Registrable Securities that the Seller has requested the
Company to include in any registration), and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements, and
other documents reasonably required under the terms of such underwriting or
selling agency arrangements.

 

(b)                Each Person that is participating in any registration or
offering hereunder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2(e) above, such
Person will forthwith discontinue the disposition of its Registrable Securities
pursuant to the registration statement or offering statement until such Person's
receipt of the copies of a supplemented or amended prospectus or offering
statement as contemplated by such Section 2(e). In the event that the Company
shall give any such notice, the applicable time period mentioned in Section 2(b)
during which a registration statement is to remain effective or offering
statement is to remain qualified shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
this Section 5 to and including the date when the Seller shall have received the
copies of the supplemented or amended prospectus or offering statement
contemplated by Section 2(e).

 

6.             Current Public Information. At all times after the Company has
filed a registration statement or offering statement with the Securities and
Exchange Commission pursuant to the requirements of either the Securities Act or
the Exchange Act, the Company will file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Securities and Exchange Commission thereunder, and will take such
further action as the Seller may reasonably request, all to the extent required
to enable the Seller to sell Seller Registrable Securities pursuant to Rule 144.

 



7

 

 

7.             Rule 144 Requirements. With a view to making available to the
Seller the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Securities and Exchange Commission that may at
any time permit the Seller to sell Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)                make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act;

 

(b)                file with the Securities and Exchange Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act;

 

(c)                furnish to the Seller, upon written request, a copy of the
most recent annual or quarterly report of the Company and such other reports and
other publicly available documents as may be reasonably requested by the Seller
to avail itself of any rule or regulation of the Securities and Exchange
Commission which permits the Seller to sell the Seller Registrable Securities
without registration; and

 

(d)                prior to the filing of the registration statement or any
amendment thereto (whether pre-effective or post-effective), and prior to the
filing of any prospectus or prospectus supplement related thereto, to provide
the Seller with copies of all of the pages thereof (if any) that reference the
Seller.

 

8.             Definitions.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, modified or supplemented from time to time.

 

“Person” means an individual, a corporation, a limited liability company, an
association, a joint-stock company, a business trust or other similar
organization, a partnership, a joint venture, a trust, an unincorporated
organization or a government or any agency, instrumentality or political
subdivision thereof.

 

“Seller Registrable Securities” means all shares of Common Stock of the Company
issuable held by the Seller following consummation of the License Agreement.

 

“Rule 144” means Rule 144 adopted by the Securities and Exchange Commission
under the Securities Act (as such rule may be amended from time to time) or any
successor thereto or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
amended, modified or supplemented from time to time.

 

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

 

“Suspension Period” has the meaning set forth in Section 2(e).

 

“Trigger Date” means the date two years after the issuance of the Seller
Registrable Securities.

 



8

 

 

9.             Miscellaneous.

 

(a)                No Inconsistent Agreements. The Company hereby represents and
warrants to the Seller that there are no agreements with respect to the
Company's securities that are inconsistent with or violate the rights granted to
the Seller in this Agreement and agrees that it will not hereafter enter into
any such agreement.

 

(b)                Adjustments Affecting Seller Registrable Securities. The
Company will not take any action, or permit any change to occur, with respect to
the Company's securities which would materially and adversely affect the ability
of the Seller to include Seller Registrable Securities in a registration
undertaken pursuant to this Agreement or which would adversely affect the
marketability of such Seller Registrable Securities in any such registration
(including, without limitation, effecting a stock split, combination of shares,
or other recapitalization).

 

(c)                Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment, or waiver of any provision of this Agreement will be
effective against the Company or the Seller, unless such modification,
amendment, or waiver is approved in writing by the Company and the Seller. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

(d)                Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

(e)                Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, those documents expressly referred to herein, of even
date herewith, among the Company and the Seller and the other parties thereto
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof.

 

(f)                 Successors and Assigns. The Company may not assign this
Agreement without the prior written consent of the Seller. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.

 

(g)                Counterparts. This Agreement may be executed in any number of
counterparts and delivered via facsimile or attachment to electronic mail, each
of which when executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument.

 

(h)                Remedies. Any Person having rights under any provision of
this Agreement shall be entitled to enforce their rights under this Agreement
specifically to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor; provided,
however the parties hereto stipulate that the remedies at law of any party
hereto in the event of any default or threatened default by any other party
hereto in the performance of or compliance with the terms hereof are not and
will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced (without posting a bond or other security) by
a decree for the specific performance thereof, whether by an injunction against
violation thereof or otherwise.

 



9

 

 

(i)                 Notices. Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given (i) on the date established by the
sender as having been delivered personally, (ii) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (iii) on the date sent by facsimile, with confirmation of transmission,
if sent during normal business hours of the recipient, or if not, then on the
next business day, or (iv) on the fifth day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications, to be valid, must be addressed as follows:

 

If to the Seller, to:

 

Entsorgafin S.P.A.

 

EntsorgaFin SpA

Strada per Castelnuovo 7/9

15057 Tortona (AL), ITALY

Telephone: +39 0131 811383

Facsimile No.: +39 0131 862597

Email: galanzino@entsorga.it

Attention: Gian Francesco Galanzino



 

If to the Company, to:

 

BioHiTech Global, Inc.

80 Red Schoolhouse Road, #101

Chestnut Ridge, NY 10977

 

 

or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

 

(j)                 Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the Laws of the State of New York,
without giving effect to any choice of Law or conflict of Laws rules or
provisions that would cause the application of the Laws of any jurisdiction
other than the State of New York.

 

(k)                Consent to Jurisdiction. Each party irrevocably submits to
the jurisdiction of (i) the State of New York, and (ii) the United States
District Court for the Southern District of New York, for the purposes of any
action arising out of this Agreement or any transaction contemplated hereby.
Each party agrees to commence any such action either in the United States
District Court for the Southern District of New York or, if such action may not
be brought in such court for jurisdictional reasons, in the state courts of the
State of New York. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action in
the State of New York with respect to any matters to which it has submitted to
jurisdiction in this Section 9(k). Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action arising out of this
Agreement or the transactions contemplated hereby in the State of New York, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.

 



10

 

 

(l)                 No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

(m)              Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company's chief executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.

 

(n)                Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

 

  THE COMPANY                     BioHiTech Global, Inc.           By:      
Name: Frank E. Celli     Title: Chief Executive Officer                    
SELLER               Entsorgafin S.P.A.           By:       Name:       Title:  
 

 



[Signature Page to Registration Rights Agreement]

 